RESOLUCIÓN
Examinada la petición de certiorari que fue presentada el 26 de diciembre de 1996 por la parte peticionaria de epígrafe, se declara no ha lugar por craso incumplimiento con el Reglamento de este Tribunal.
HH
El Procurador General de Puerto Rico comparece ante nos para cuestionar, en síntesis, la apreciación de la prueba que realizara el Tribunal de Circuito de Apelacio-nes, Circuito Regional I, en su Sentencia de 6 de noviembre de 1996. No obstante, y a pesar de que ante dicho foro obra la exposición narrativa de la prueba que fuera estipulada por las partes y certificada por el tribunal de instancia, la parte peticionaria no acompañó copia de ésta como parte del apéndice de su recurso ante nos. En consecuencia, no nos ha puesto en posición de poder evaluar de forma ade-cuada si el foro apelativo incurrió en algún error al apre-ciar la prueba que consta en la referida exposición narra-*528tiva y, por lo tanto, al revocar las convicciones por los delitos imputados y exonerar de toda culpabilidad a la parte recurrida.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López emitió un voto de conformidad, al cual se unió el Juez Aso-ciado Señor Hernández Denton. El Juez Asociado Señor Negrón García emitió un voto disidente, al cual se unió el Juez Presidente Señor Andréu García. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo

Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
El ser consistentes en nuestras decisiones y determina-ciones no constituye, naturalmente, garantía de que las mismas sean correctas. El serlo, sin embargo, sí garantiza igualdad de tratamiento a todos los litigantes que acuden ante nuestras puertas; esto es, que “midamos” a todo el mundo con la “misma vara”.
HH
El recurrido, Ramón L. Santiago, fue acusado ante, y convicto por, la Sala Superior de San Juan del Tribunal de Primera Instancia de infringir, en grado de tentativa, el Art. 18 de la Ley Núm. 8 de 5 de agosto de 1987, conocida como la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3217, y de una infracción al Art. 2A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 412a. Fue sen-tenciado por el foro de instancia a sufrir ornas penas de *529dieciocho (18) y de seis (6) meses, respectivamente. Incon-forme, apeló ante el Tribunal de Circuito de Apelaciones.
El referido tribunal apelativo revocó ambas conviccio-nes, absolviendo al recurrido. Dicho foro apelativo basó su determinación a esos efectos en un análisis exhaustivo de la exposición narrativa de la prueba que fuera certificada por el foro de instancia, razonando que la prueba presen-tada por el Estado no demostraba la culpabilidad del recu-rrido más allá de duda razonable.
El Procurador General de Puerto Rico, en representa-ción del Estado, acudió ante este Tribunal en revisión, vía certiorari, de la referida sentencia. No acompañó el Procu-rador, como apéndice de su recurso, la mencionada exposi-ción narrativa de la prueba, la cual resulta indispensable para que este Tribunal esté en condiciones de pasar juicio sobre la corrección de la actuación del Tribunal de Circuito de Apelaciones.
En múltiples ocasiones en el pasado ese hecho ha sido suficiente, por sí solo, para que el Tribunal deniegue la revisión solicitada por razón de “craso incumplimiento con el Reglamento del Tribunal”. Ese curso de acción es, preci-samente, el que resulta procedente seguir en el día de hoy. No puede hacer diferencia alguna el hecho de que en el presente caso se trate del Procurador General de Puerto Rico. Dicho funcionario no tiene derecho a recibir trato pre-ferencia! alguno de parte de este Tribunal.
rH HH
Si resolviéramos —como propone el Juez Asociado Señor Negrón García y el Señor Juez Presidente Señor Andréu García— que no obstante no contar con la exposición na-rrativa de la prueba estamos en condiciones de resolver el caso, por cuanto de la propia sentencia del Tribunal de Circuito de Apelaciones alegadamente se desprende que el recurrido incurrió en un delito menor incluido, incurriría-mos en un curso de acción erróneo e inaudito. En primer lugar, estaríamos revocando una pensada y juiciosa sen-*530tencia; emitida la misma por el Tribunal de Circuito de Apelaciones a base de un análisis exhaustivo de una expo-sición narrativa de la prueba, exposición con la que no cuenta el Tribunal. Por otro lado, estaríamos soslayando, y excusando, la omisión grave en que ha incurrido el Procu-rador General en el presente caso.
Dicho proceder, naturalmente, significaría que estaría-mos utilizando una “vara distinta”. Ello así, sobre todo, al compararse éste con los cientos de casos de acusados que en el pasado han visto tronchadas sus expectativas de po-der revisar ante este Tribunal una sentencia que conside-raban incorrecta, meramente por razón de haber incurrido en el error de omisión, que cometió en el presente caso el Procurador General de Puerto Rico.
— O —